Citation Nr: 0918338	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee, which, inter alia, denied service 
connection fir bilateral hearing loss.  It is also on appeal 
from an August 2008 rating decision that denied service 
connection for bilateral tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, one factor 
for consideration is whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With 
respect to this factor, the Court of Appeals for Veterans 
Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the veteran's service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the evidence before the Board 
demonstrates that the Veteran has bilateral hearing loss for 
VA purposes.  See 38 C.F.R. § 3.385.  (2008).  He contends 
that he incurred bilateral hearing loss and tinnitus while 
serving as a field artilleryman in Vietnam.  In particular, 
he notes that in one incident his gun crew fired a 105 
howitzer almost level with his guard shack, right over his 
head.  During a March 2007 VA audiology consult, and during 
an April 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran contended that he had experienced 
bilateral hearing loss and tinnitus ever since active duty.  

The Veteran has submitted evidence indicating that his 
bilateral hearing loss and tinnitus may be the result of 
acoustic trauma while on active duty.  A February 2009 
medical report by a private otolaryngologist relates the 
Veteran's history of inservice acoustic trauma, which 
included an incident with a howitzer.  The pertinent 
assessment was asymmetrical sensorineural hearing loss and 
possible (but unlikely) acoustic neuroma; and history of loud 
noise exposure.  Overall, this report "indicates" that 
there "may" be a nexus between the Veteran's service and 
his current bilateral hearing loss and tinnitus.  McLendon, 
supra.  

In light of the foregoing, a VA examination is warranted to 
determine the relationship between the Veteran's service and 
his bilateral hearing loss and tinnitus.  

The Board observes that although the Veteran waived initial 
review of the February 2009 private medical report by the RO, 
the RO must address it on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any bilateral hearing loss 
and tinnitus that may be present.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
Veteran's military and medical history 
(including that set forth above), and the 
results of the clinical evaluation and 
any tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current hearing 
loss or tinnitus is related to acoustic 
trauma the Veteran experienced while 
serving as an artilleryman on active 
duty. 

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate and explain why.  

2.  Then, readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  In 
doing so, the RO must address the 
February 2009 private medical report.  If 
any part of the decision is adverse to 
the Veteran, he and his representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




